               Case 1:20-cv-05437-JPC Document 25
                                               24 Filed 12/11/20 Page 1 of 1

                     Michael Faillace & Associates, P.C.
                                          Employment and Litigation Attorneys

   60 East 42nd Street, Suite 4510                                                Telephone: (212) 317-1200
   New York, New York 10165                                                        Facsimile: (212) 317-1620
   _________

                                                                                  December 11, 2020
   BY ECF

   Honorable John P. Cronan
   United States District Judge
   Daniel Patrick Moynihan
   United States Courthouse                                                                    12/11/2020
   500 Pearl St.
   New York, NY 10007-1312

                     Re:
                            Marquez de la Cruz et al v. Estrellita Poblana, Inc. et al
                            1:20-cv-05437-JPC
   Dear Judge Cronan:

            We represent Plaintiff in the above-referenced matter. We write with the consent of

   Defense counsel to respectfully request the initial conference, currently scheduled for December

   21, 2020, be adjourned to a later date. This is the first request of its kind. The reason for this request

   is that Plaintiff’s trial counsel has a scheduling conflict on that date.

            We thank the Court for its attention to this matter.


                                                                 Respectfully Submitted,

                                                                 ____/s/ Michael Faillace
                                                                 Michael Faillace & Associates, P.C.
                                                                 Attorneys for Plaintiff

Plaintiff's request is GRANTED. The Initial Pretrial Conference scheduled
for December 21, 2020, at 11 a.m. is hereby adjourned to February 10,
2021, at 10:30 a.m. Unless the Court directs otherwise, the Court plans to
conduct the IPTC by teleconference. At the scheduled time, counsel for all
parties should call (866) 434-5269, access code 9176261.

SO ORDERED.
Date: December 11, 2020
                              ___________________________
New York, New York            JOHN P. CRONAN
                              United States District Judge




                             Certified as a minority-owned business in the State of New York
